NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5232-15T4

NATIONSTAR MORTGAGE, LLC,

        Plaintiff-Respondent,

v.

RODNEY LEE,

        Defendant-Appellant,

and

RCL MANAGEMENT,
BLAC WALL STREET, LLC, and
SHIMEESE POSEY,

     Defendants.
______________________________

              Submitted September 12, 2017 – Decided September 20, 2017

              Before Judges Reisner and Gilson.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Essex County,
              Docket No. F-041820-09.

              Rodney Lee, appellant pro se.

              Fein, Such, Kahn & Shepard, PC, attorneys for
              respondent (Douglas J. McDonough, on the
              brief).

PER CURIAM
       Defendant Rodney Lee appeals from a June 2, 2016 final

judgment of foreclosure entered in favor of plaintiff Nationstar

Mortgage LLC, and from an August 1, 2016 order denying his motion

to vacate the final judgment.1             We affirm.

       Defendant gave Bank of America, N.A. a note and mortgage in

2007,    as   security   for    a    $192,000    loan.    The   bank   filed      a

foreclosure complaint in 2009, alleging that defendant defaulted

on the loan.     Defendant did not deny that the loan was in default,

but raised defenses based on the bank's alleged lack of standing.

The trial court granted summary judgment on June 21, 2010, striking

defendant's answer.      The court permitted Nationstar to substitute

as plaintiff in 2014, and final judgment was issued on June 2,

2016. On August 1, 2016, the trial court denied defendant's motion

to vacate the final judgment, for reasons set forth in a written

statement accompanying the order.

       Points   one   through       five   of   defendant's   appellate     brief

challenge the June 21, 2010 summary judgment order.                    However,

plaintiff did not perfect an appeal from that order, because he

did not file the transcript of Judge Harriet F. Klein's oral

opinion, which the order states was placed on the record on June

18, 2010.     See R. 2:5-3(a), (e) (requiring an appellant to order,



1
    The remaining defendants are not participating in this appeal.

                                           2                              A-5232-15T4
serve and file the transcript of the trial court record).                 Nor did

defendant file the transcript of Judge Walter Koprowski, Jr.'s

oral statement of his reasons for entering final judgment over

defendant's objections.

     Even without the transcripts, however, we are able to conclude

that defendant's standing argument is without merit.                  Contrary to

defendant's    assertion,     the   bank    submitted       legally    competent

evidence   establishing      its    standing   to     file    the   foreclosure

complaint and to obtain the final judgment.            Because defendant did

not properly perfect his appeal from the summary judgment order

and the final judgment, we decline to further address his arguments

as to those two orders.        See Cipala v. Lincoln Tech. Inst., 179
N.J. 45, 55 (2004).

     Turning to the August 1, 2016 order, we find no abuse of

discretion    in   Judge    Koprowski's    decision    to    deny   defendant's

motion to vacate the final judgment.            See Housing Authority of

Morristown v. Little, 135 N.J. 274, 283 (1994).                 We affirm the

August 1, 2016 order for the reasons set forth in Judge Koprowski's

written statement annexed to the order.          Defendant's arguments as

to the August 1, 2016 order are without sufficient merit to warrant

further discussion.        R. 2:11-3(e)(1)(E).

     Affirmed.



                                      3                                   A-5232-15T4